Floresville Independent
                                                                 School District, City of /s




                         Fourth Court of Appeals
                                San Antonio, Texas
                                     December 3, 2015

                                   No. 04-15-00437-CV

                            Larry A. VICK and Linda H. Vick,
                                       Appellants

                                             v.

FLORESVILLE INDEPENDENT SCHOOL DISTRICT, City of Floresville, Wilson County,
Linebarger Goggan Blair & Sampson, LLP, Rashay K. Chapa, Wilson County Appraisal District,
                                       Appellees

                From the 218th Judicial District Court, Wilson County, Texas
                           Trial Court No. 14-08-0504-CVW-A
                        Honorable Russell Wilson, Judge Presiding


                                      ORDER
       The Appellant’s Motion for Extension of Time to File Brief is GRANTED.             The
appellant’s brief is due on January 15, 2016.



                                                  _________________________________
                                                  Sandee Bryan Marion, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 3rd day of December, 2015.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court